IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH T. DEPUTY,                       §
                                         §     No. 269, 2017
      Plaintiff Below,                   §
      Appellant,                         §     Court Below: Superior Court of the
                                         §     State of Delaware
      v.                                 §
                                         §     C.A. No. N12C-05-163
DR. J. CONLAN,                           §
                                         §
      Defendant Below,                   §
      Appellee.                          §

                           Submitted: May 11, 2018
                           Decided:   July 12, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                      ORDER

      This appeal is from the Superior Court’s order of June 20, 2017, granting

summary judgment to the defendant-below/appellee, Dr. J. Conlan, in a consolidated

action.1 Having considered the parties’ briefs on appeal and the Superior Court

record, the Court has concluded that the appeal must be dismissed, without

prejudice, for the appellant’s failure to comply with Supreme Court Rule 42 when

filing an appeal from an interlocutory order. The Superior Court’s order on appeal

did not resolve the action against the State defendants—James Welch and Thomas




1
 By order dated October 14, 2013, the Superior Court consolidated C.A. No. 07C-01-202 and
C.A. No. N12C-05-163.
Carroll—and was not certified as a final judgment under Superior Court Civil Rule

54b).2 In the absence of the Rule 54(b) certification, the appeal is interlocutory.

       NOW, THEREFORE, IT IS ORDERED that the appeal is DISMISSED

without notice, sua sponte, under Supreme Court Rule 29(c). The mandate shall

issue forthwith.

                                               BY THE COURT:

                                               /s/ Gary F. Traynor
                                               Justice




2
 Harrison v. Ramunno, 730 A.2d 653, 653–54 (Del. 1999) (“When a civil action involves multiple
claims and multiple parties, a judgment regarding any claim or any party does not become final
until the entry of the last judgment that resolves all claims as to all parties unless an interlocutory
ruling as to a claim or party is certified pursuant to Superior Court Rule 54(b).”)
                                                  2